Exhibit 10.52
AGREEMENT RESPECTING
NONCOMPETITION AND NONSOLICITATION
     This AGREEMENT RESPECTING NONCOMPETITION AND NONSOLICITATION (this
“Agreement”) is entered into this 5th day of May 2008, by and between Mark
Foster (“Foster”) and NeuStar, Inc. (together with its affiliates and
successors, “NeuStar”) (hereinafter collectively referred to as “the Parties”).
     WHEREAS, Foster has been employed by NeuStar since November 1999 and has
entered into a Status Change Agreement, dated May 5, 2008, whereby he will
become a consultant of NeuStar on May 7, 2008 (the “Status Change Date”);
     NOW, THEREFORE, in consideration of the compensation and benefits to be
provided to Foster by NeuStar as an employee through the Status Change Date and
as a consultant on and after the Status Change Date, and the mutual covenants
described below, the Parties agree as follows:
     1. Noncompetition. Foster acknowledges that his employment with NeuStar has
created a relationship of confidence and trust between Foster and NeuStar.
During the term of Foster’s employment, Foster has obtained Confidential
Information (within the meaning of Paragraph 3) with regard to NeuStar, its
officers, directors and employees and/or its clients, customers and vendors and
has obtained contacts, training and experience. Foster acknowledges and agrees
that there is a substantial probability that such Confidential Information,
contacts, training and experience could be used to the substantial advantage of
a competitor of NeuStar and/or to NeuStar’s substantial detriment. Therefore, in
consideration for Foster’s continued employment through the Status Change Date
and his retention as a consultant on and after the Status Change Date, Foster
agrees that during his employment and consultancy with NeuStar and prior to the
date which is the later of (a) 18 months after the Status Change Date or
(b) 12 months after the termination of Foster’s consultancy with NeuStar, with
respect to any state or country in which NeuStar engaged in business during
Foster’s employment or consultancy term, Foster shall not participate or engage,
directly or indirectly, for himself or on behalf of or in conjunction with any
person, partnership, corporation, or other entity, whether as an employee,
agent, officer, director, shareholder, partner, joint venturer, investor or
otherwise, in any business competitive with a business undertaken by NeuStar or
by Foster in relation to his work for NeuStar at any time during Foster’s
employment or consultancy term. For purposes of this paragraph, such business
shall include but not be limited to the activities of numbering, number
management, internet domains, web performance and network monitoring,
communication registries, and infrastructure services relating to mobile data
and messaging.
     Nowithstanding the foregoing, nothing herein shall prohibit Foster from
being employed by, or holding a passive or indirect equity ownership in, any
person or entity that has operations that compete with NeuStar so long as Foster
does not personally participate in the management of, or provide strategic
advice to, the operations of such person or entity that compete with NeuStar.
     2. Nonsolicitation. Foster agrees that during his employment and
consultancy with NeuStar and for 18 months thereafter, Foster shall not engage
in Solicitation, whether for Foster’s own account or for the account of any
other individual, partnership, firm, corporation or

 



--------------------------------------------------------------------------------



 



other business organization (other than NeuStar). “Solicitation” means any of
the following, or an attempt to do any of the following: (i) recruiting,
soliciting or inducing any non-clerical employee or consultant of NeuStar
(including, but not limited to, any independent sales representative or
organization) to terminate his or her employment with, or otherwise cease or
reduce his or her relationship with, NeuStar; (ii) hiring or assisting another
person or entity to hire any non-clerical employee or consultant of NeuStar or
any person who within 12 months before was such a person; or (iii) soliciting or
inducing any person or entity (including any person who within the preceding
12 months was a customer or client of NeuStar) to terminate, suspend, reduce, or
diminish in any way its relationship with or prospective relationship with
NeuStar. The placement of general classified or “help wanted” advertisements
and/or general solicitations to the public at large, and the hiring of any
person who responds to such advertisements or solications, shall not constitute
a violation of this Paragraph 2 unless Foster’s name is contained in such
advertisements or solicitations.
     3. Nondisparagement. Each Party agrees not to issue or communicate,
directly or indirectly, any public statement (or statement likely to become
public) that disparages, denigrates, maligns or impugns the other Party or its
officers, directors, employees, products or services, except truthful responses
to legal process or governmental inquiry or by Foster in carrying out his duties
for NeuStar.
     4. Consideration. Foster acknowledges and agrees that the covenants
provided for in this Agreement, including the term of the restricted period, the
range of activities and the geographic area encompassed in such covenants, are
reasonable and necessary in order to protect NeuStar in the conduct of its
business and the utilization of its assets. Foster agrees that the prohibitions
and restrictions in this Agreement will not prevent Foster from earning a
livelihood after the termination of his employment and consultancy. Foster
further agrees that his continued employment and consultancy, and the
compensation and benefits to be provided by NeuStar in connection with such
employment and consultancy, are in consideration of his entering into this
Agreement.
     5. Interpretation. If any restriction with regard to this Agreement is
found by a court of competent jurisdiction to be invalid or unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be deemed amended to
extend over the maximum period of time, range of activities and/or geographic
area to which it may be enforceable.
     6. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     7. Waiver of Rights. No delay or omission by NeuStar in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by NeuStar on any one occasion is effective only in
that instance and will not be construed as a bar to, or waiver of, any right on
any other occasion.
     8. Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of NeuStar and are
considered by Foster to be reasonable for such purpose. Foster agrees that any
breach or threatened breach of this

 



--------------------------------------------------------------------------------



 



Agreement is likely to cause NeuStar substantial and irreparable damage and
therefore, in the event of any such breach or threatened breach, Foster agrees
that NeuStar, in addition to such other remedies which may be available, shall
be entitled to specific performance and other injunctive relief. In addition,
Foster acknowledges that NeuStar may, in its sole discretion, upon or after
termination of Foster’s employment or consultancy with NeuStar, notify any
future employer of Foster or other person or entity with which Foster has
dealings of his obligations under this Agreement.
     9. Stay of Time. In the event that Foster violates Paragraph 1 or 2 of this
Agreement, the running of the time period of such provision so violated shall be
automatically suspended on the date of such violation and shall resume on the
date such violation permanently ceases.
     10. Assignability. NeuStar may assign this Agreement to any of its
affiliates.
     11. Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed by and
delivered on behalf of Foster and NeuStar.
     12. Governing Law. The parties agree that this Agreement, and all rights
and obligations hereunder, shall be deemed to have been made in the Commonwealth
of Virginia, shall take effect as an instrument under seal within Virginia, and
shall be governed by and construed in accordance with Virginia law, without
giving effect to conflict of law principles. Any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
formation or breach, shall be commenced in Virginia in state or federal court,
and venue for such actions shall lie exclusively in Virginia. Foster and NeuStar
consent to the jurisdiction of such a court.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts.
     14. FOSTER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the Parties to this Agreement Respecting Noncompetition
and Nonsolicitation have executed this instrument on the date(s) set forth
below.

                          MARK FOSTER            
 
                        /s/ Mark Foster     Date:  May 6, 2008                  
   
 
                        NEUSTAR, INC.            
 
                   
 
  By:   /s/ Jeffrey A. Babka     Date:  5/5/08                              
Name: Jeffrey A. Babka         Title: Senior Vice President and Chief Financial
Officer    

 